Citation Nr: 1123754	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  08-32 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for degenerative joint disease of the bilateral shoulders as secondary to treatment for non-Hodgkin's lymphoma (NHL).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Wichita, Kansas.  The issue listed above was remanded in November 2009 for further evidentiary and procedural development.  As discussed below, such development was not completed and, as such, another remand is necessary at this time.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).

The Veteran testified before the undersigned Veterans Law Judge in August 2009; a transcript of that hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has degenerative joint disease of the bilateral shoulders as a result of chemotherapy treatment for service-connected non-Hodgkin's lymphoma (NHL).  In November 2009, the Board remanded this appeal, in part, to obtain an opinion from a medical professional with a specialty in the field of oncology and/or pharmacology as to the likelihood of such relationship.  At the time of the Board's remand, the claims file contained contemporaneous medical evidence showing complaints of shoulder pain following the Veteran's first course of chemotherapy in early-2001 as well as a diagnosis of degenerative joint disease of the acromioclavicular joints per a December 2004 bone scan.  Also of record were conflicting medical opinions provided by VA physician's assistants.  

The record reveals that the Veteran's claims file was sent for review by an oncologist in August 2010.  Following a review of the record, the reviewing physician opined that the Veteran's degenerative joint disease of the shoulders is "less likely than not" etiologically related to his NHL or the systemic chemotherapy used to treat him.  Pertinent to the reasons for this remand, no rationale was given for the opinion provided in the August 2010 report.  Similarly, the reviewing oncologist did not address whether the Veteran's degenerative joint disease of the shoulders may have been chronically worsened (or aggravated) by NHL, to include systemic chemotherapy used to treat him.  Under these circumstances, the Board is of the opinion that the August 2010 medical opinion is inadequate for determination purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (stating that medical opinions must be supported by clinical findings in the record and that bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  As such, there has not been substantial compliance with its remand and another remand is in order.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  

In addition to obtaining a new medical opinion that is supported by factual findings in the record, the Board notes that VA treatment records were obtained following the November 2009 remand which indicate that the Veteran is in receipt of social security disability benefits.  Since it is unclear from the record what disabilit(ies) these benefits are predicated upon, VA must obtain these records in fulfilling its duty to assist the Veteran.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any social security disability benefit determinations as well as any copies of the records on which such determinations were based.  A response, negative or positive, should be associated with the claims file.  

2.  If any VA or non-VA treatment records are unable to be located and/or obtained following reasonable efforts, the AOJ should notify the Veteran that such records are not available, explain the efforts made to obtain to the records, describe any further action VA will take regarding the claim, and inform the Veteran that it is ultimately his responsibility for providing the evidence.

3.  After any outstanding evidence has been associated with the claims file, submit the Veteran's claims file to a medical professional with a specialty in the field of oncology and/or pharmacology.  Following a review of the claims file, to include this REMAND, the reviewing professional is asked to provide opinions as to the following question.  A rationale that reflects consideration of the relevant medical and lay evidence of record should accompany any opinion(s).  Whether it is more likely than not (greater than a 50 percent probability), less likely than not (less than a 50 percent probability), or as likely as not (50 percent probability) that degenerative joint disease of the bilateral shoulders is etiologically related to the Veteran's service-connected non-Hodgkin's lymphoma, including whether any chemotherapy treatment for non-Hodgkin's lymphoma caused, contributed to cause, or chronically worsened any degenerative joint disease.  

4.  Thereafter, the agency of original jurisdiction (AOJ) should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


